Title: From Alexander Hamilton to Jeremiah Olney, 7 October 1791
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury Department, October 7 1791
Sir

The remark made by you on the additional two columns in the return of Tonnage appears to be just. Some other mode of obtaining the end must be devised, of which you will be informed. In the mean time you will insert the destination of vessels which appear in your return, so far as your knowledge of the fact renders it practicable.
It would certainly have been preferable that you suffered the embarrassment on the Ship Warren, incurred by the conduct of her Owners, to have lain upon her. You will find, on examination of the laws, that you are not authorized to issue permits or registers, or to certify manifests of Vessels not actually within your district.
You observe that you do not comprehend my meaning in that part of my letter of the 30th of May, wherein I say that “the nature of the Cargoes & the places from whence coasting Vessels come with expired licenses, are to determine the fees &ca. exactly as if they had never been licensed.” By this I mean that they will be exactly in the situation in which they would have been if they had never been licensed. Some of the consequences of this will be that such of them as may have neither registers nor enrollments in force, if they have goods on board, taken in at another district to be delivered in yours, will be liable to foreign Tonnage, if they have registers in force they will pay no Tonnage in such case; but they will pay six Cents per Ton if they bring goods from a district in any other than an adjoining State. If this explanation does not meet your point of Enquiry, it will be well to state some of the cases which you had in view.
I observe the request you make, in your letter, of final explanation in the case of Mr Arnold. You may assure yourself that no representation concerning your department, as a public Officer, shall make any impression on my judgment until it shall be first made known to you, and time shall have been given for your explanation and justification.
Attention will be paid to your remarks, relative to Coasters, in your letter of the twenty fifth of August.
I am, Sir, with great consideration & esteem, Your Obed Servant.
A Hamilton Jere. Olney Esqr. Collr Providence
